FILED
                              NOT FOR PUBLICATION                           NOV 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LIFANG CHEN,                                      No. 08-70186

               Petitioner,                        Agency No. A098-391-470

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Lifang Chen, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing her appeal from an immigration judge’s

(“IJ”) decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the new standards governing adverse credibility determinations created

by the Real ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We

deny the petition for review.

      The IJ found Chen not credible for a number of reasons, including Chen’s

unclear testimony regarding how school authorities punished her, her evasiveness

during parts of her testimony, the omission of her parents’ arrest from her asylum

application, and the inconsistency between her testimony and the record of her

credible fear interview regarding who involved her in distributing Falun Gong

pamphlets. Substantial evidence supports the IJ’s adverse credibility

determination. See id. at 1040-44 (adverse credibility determination was

reasonable under the Real ID Act’s “totality of the circumstances”); Malkandi v.

Holder, 576 F.3d 906, 917-19 (9th Cir. 2009). In the absence of credible

testimony, Chen’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).

      Because Chen’s CAT claim is based on the same testimony found to be not

credible, and Chen does not point to any other evidence that shows it is more likely




                                          2                                   08-70186
than not she would be tortured if returned to China, her CAT claim fails. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                   08-70186